             Case 1:19-cv-02813 Document 1 Filed 09/19/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 19-cv-2813
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
 950 Pennsylvania Avenue NW              )
 Washington, DC 20530                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Justice under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
             Case 1:19-cv-02813 Document 1 Filed 09/19/19 Page 2 of 8



continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                             PARTIES

       5.        Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.        Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). The Office of Information Policy (OIP)

is a component of DOJ and processes FOIA requests on behalf of itself and several other DOJ

components including the Office of the Attorney General (OAG), the Office of the Deputy

Attorney General (ODAG), and the Office of Legislative Affairs (OLA). DOJ has possession,

custody, and control of the records that American Oversight seeks.

                                    STATEMENT OF FACTS

                        First White House Oversight Communications FOIA

       7.        On June 24, 2019, American Oversight submitted a FOIA request to DOJ seeking

the following:

                 All records reflecting communications (including emails, email
                 attachments, text messages, messages on messaging platforms (such



                                                  2
               Case 1:19-cv-02813 Document 1 Filed 09/19/19 Page 3 of 8



                as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
                telephone call logs, calendar invitations, calendar entries, meeting
                notices, meeting agendas, informational material, draft legislation,
                talking points, any handwritten or electronic notes taken during any
                oral communications, handwritten or electronic summaries of any
                oral communications, or other materials) between (a) political
                appointees*1 in the Department of Justice (DOJ) Office of the
                Attorney General, Office of the Deputy Attorney General, and the
                Office of Legislative Affairs and (b) any of the White House
                Counsel staff listed below regarding congressional oversight of the
                executive branch—including both specific congressional oversight
                of specific matters and general policies, concerns, and
                considerations related to congressional oversight of the executive
                branch.

       8.       The request listed 48 White House staffers2 identified based on publicly available

information.

       9.       American Oversight requested all responsive records from September 1, 2018,

through the date of the search.

       10.      By letter dated July 22, 2019, DOJ acknowledged the First White House

Oversight Communications FOIA and assigned the FOIA tracking number DOJ-2019-005528.




1
 In each of American Oversight’s requests “political appointees” was defined to include “any
person who is a Presidential Appointee with Senate Confirmation (PAS), a Presidential
Appointee (PA), a Non-career SES, any Schedule C employees, or any persons hired under
Temporary Non-career SES Appointments, Limited Term SES Appointments, or Temporary
Transitional Schedule C Appointments.”
2
 The request identified the following individuals: 1) Don McGahn, 2) Pat Cipollone, 3) Stacy
Amin, 4) Omeed Assefi, 5) Sue Bai, 6) Trent Benishek, 7) Ryan Brady, 8) Joseph Clark,
9) Devin DeBacker, 10) Uttam Dhillon, 11) Jennifer Dickey, 12) George “Jed” Doty, 13) Anne
Donaldson, 14) John Eisenberg, 15) Michael Ellis, 16) Deirdre Eliot, 17) Dan Epstein, 18)
Emmett Flood, 19) Joe Gammello, 20) Kevin Garvey, 21) Scott Gast, 22) Scott Glabe, 23) Chris
Greico, 24) Mark Grider, 25) Steven Groves, 26) Eric Hamilton, 27) Tara Helfman, 28) David
Jones, 29) Dino LaVerghetta, 30) Will Levi, 31) Robert Luther, 32) Jon “Tyler” McGaughey,
33) Steven Menashi, 34) Chad Mizelle, 35) John Moran, 36) David Morrell, 37) Claire Murray,
38) Brian Nieves, 39) Kevin O'Scannlain, 40) Stefan Passantino, 41) Patrick Philben,
42) Bethany Pickett, 43) Sam Ramer, 44) Sean Sandoloski, 45) Schuyler Schouten, 46) Kathryn
Comerford Todd, 47) Michael Velchik, and 48) John Walk.

                                                 3
             Case 1:19-cv-02813 Document 1 Filed 09/19/19 Page 4 of 8



       11.     American Oversight has received no further communication from DOJ with

respect to the First White House Oversight Communications FOIA.

                     Second White House Oversight Communications FOIA

       12.     On July 19, 2019, American Oversight submitted a FOIA request to DOJ seeking

the following records:

               All records reflecting communications (including emails, email
               attachments, text messages, messages on messaging platforms (such
               as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
               telephone call logs, calendar invitations, calendar entries, meeting
               notices, meeting agendas, informational material, draft legislation,
               talking points, any handwritten or electronic notes taken during any
               oral communications, handwritten or electronic summaries of any
               oral communications, or other materials) between (a) political
               appointees* in the Department of Justice (DOJ) Office of the
               Attorney General, Office of the Deputy Attorney General, and the
               Office of Legislative Affairs and (b) any of the White House
               Counsel staff listed below regarding congressional oversight of the
               executive branch—including both specific congressional oversight
               of specific matters and general policies, concerns, and
               considerations related to congressional oversight of the executive
               branch.

       13.     The request listed 16 White House staffers3 identified based on recent publicly

available information.

       14.     American Oversight requested all responsive records from September 1, 2018,

through the date the search is conducted.

       15.     By letter dated August 13, 2019, DOJ acknowledged the Second White House

Oversight Communications FOIA and assigned the FOIA tracking number DOJ-2019-005994.




3
 The request listed the following individuals: 1) Brittany Biles, 2) Richard Cleary, 3) John
Coghlan, 4) Christopher Cook, 5) Melissa Croslow, 6) Elizabeth Gorman, 7) Chase Harrington,
8) Elizabeth Horning, 9) Mark Lytle, 10) Coreen Mao, 11) Austin Mayron, 12) Brian Miller, 13)
Michael Purpura, 14) Brian Rabbitt, 15) Mackenzie Siebert, and 16) Jeffrey Freeland.

                                                4
              Case 1:19-cv-02813 Document 1 Filed 09/19/19 Page 5 of 8



       16.     American Oversight has received no further communication from DOJ with

respect to the Second White House Oversight Communications FOIA.

                             Exhaustion of Administrative Remedies

       17.     As of the date of this complaint, DOJ has failed to (a) notify American Oversight

of any determination regarding its FOIA requests, including the scope of any responsive records

DOJ intends to produce or withhold and the reasons for any withholdings; or (b) produce the

requested records or demonstrate that the requested records are lawfully exempt from

production.

       18.     Through DOJ’s failure to respond to American Oversight’s FOIA requests within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       19.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       20.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       21.     DOJ is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.

       22.     DOJ has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       23.     DOJ’s failure to conduct an adequate search for responsive records violates FOIA

and DOJ regulations.




                                                 5
             Case 1:19-cv-02813 Document 1 Filed 09/19/19 Page 6 of 8



       24.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                         COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                   Wrongful Withholding of Non-Exempt Responsive Records

       25.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       26.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       27.     DOJ is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       28.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       29.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       30.     DOJ’s failure to provide all non-exempt responsive records violates FOIA and

DOJ regulations.

       31.     Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.




                                                 6
            Case 1:19-cv-02813 Document 1 Filed 09/19/19 Page 7 of 8



                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

          records responsive to American Oversight’s FOIA requests;

      (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

          date as the Court deems appropriate, any and all non-exempt records responsive to

          American Oversight’s FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

      (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.




                                                7
           Case 1:19-cv-02813 Document 1 Filed 09/19/19 Page 8 of 8



Dated: September 19, 2019                 Respectfully submitted,

                                          /s/ Cerissa Cafasso
                                          Cerissa Cafasso
                                          D.C. Bar No. 1011003

                                          /s/ Daniel A. McGrath
                                          Daniel A. McGrath
                                          D.C. Bar No. 1531723


                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 869-5244
                                          cerissa.cafasso@americanoversight.org
                                          daniel.mcgrath@americanoversight.org

                                          Counsel for Plaintiff




                                      8
